Mr. Justice Robb
delivered the opinion of the Court:
Prior to the enactment of the Code, judgments at law were not liens upon the interest of judgment debtors who previously had .conveyed land to a trustee in trust for the payment of a debt secured thereby. Such “judgment in nowise affected the trust premises until the bill was filed. That created a lien in favor of the judgment' creditors. There was none before.” Morsell v. First Nat. Bank, 91 U. S. 357, 23 L. ed. 436. As a general rule, therefore, when the object of the bill was to obtain satisfaction of a judgment by the sale of an equitable estate, it was necessary to allege that execution had been issued. In Freedman's Sav. & T. Co. v. Earle, 110 U. S. 710, 716, 28 L. ed. 301, 303, 4 Sup. Ct. Pep. 226, the court said: “The ground of the jurisdiction, therefore, is not that of a lien or charge arising by virtue of the judgment itself, but of an equity to enforce satisfaction of the judgment by means of an equitable execution.”
By Section 1214 of the Code [31 Stat. at L. 1381, chap. 854] however, a radical change was effected. The pertinent provisions of that section read as follows: “Sec. 1214. Lien of judgment or decree.-—Every final judgment at common law and every unconditional final decree in equity for the payment of money from the date when the same shall be rendered, * * * shall be a. lien on all the freehold and leasehold estates, legal and equitable, of the defendants bound by such judg*291ment, decree, or recognizance, in any lands, tenements, or hereditaments in the District, whether such estates be in possession or be reversions or remainders, vested or contingentbut such liens on equitable interests shall be enforced by bill in equity.
As far back as Smith v. McCann, 24 How. 398, 404, 16 L. ed. 714, 716, Chief Justice Taney directed attention to the fact that very few of the States had “preserved the distinction between legal and equitable titles to land.” Congress evidently was aware not only of this but of the fact that there was no real basis for the technical rules of procedure which theretofore had obtained in this jurisdiction. By said section 1214, final judgments and decrees are made liens upon equitable interests in real estate, the only requirement of the statute being that “such liens on equitable interests shall be enforced by bill in equity.” The ground of jurisdiction now is that of a lien or charge arising’ by virtue of the prior judgment, and not of an equity to enforce satisfaction of such judgment by means of an equitable execution. In other words, the bill is not filed now with a view' to create an interest, but merely to enforce an existing interest. The provision that such interest shall be enforced by bill in equity was merely because the rights of the interested parties could be better protected in such a proceeding. The reason for an allegation as to the issrxance of an execution under the old practice was that the judgment creditor was bound to put himself in the same position as if the estate were legal, because the action of the court converted the estate, “so as to make it subject to an execution, as if it were legal.” Freedman's Sav. & T. Co. v. Earle, 110 U. S. 710, 28 L. ed. 301, 4 Sup. Ct. Rep. 226. But the Code put an end to the distinction between legal and equitable titles and sxibjected the interest of the judgment debtor, whether legal or equitable, to the satisfaction of the judgment. Counsel, we think, have overlooked the difference between an original suit in equity to determine a controversy between the pax-ties and a suit based upon this section of the Code, to satisfy a prior jndgment or decree.
It follows that it was not necessary to allege the issuance of an *292execution at law, and the decrees, therefore, will be affirmed, with costs. Affirmed.
A petition for the allowance of an appeal to the Supreme Court of the United States was denied April 21, 1917.